Citation Nr: 1400651	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-46 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Service connection for the residuals of a right foot injury.

2. Service connection for degenerative joint disease of the knees, to include as secondary to a right foot injury.

3. Service connection for degenerative joint disease of the lumbar spine, to include as secondary to a right foot injury.

4. Service connection for a psychiatric disorder, to include depression, to include as secondary to a right foot injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the Veteran's claims on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2013 statement, the appellant indicated that he desired a decision review officer (DRO) hearing at the RO.  Pursuant to 38 C.F.R. § 3.103 (c) (2013), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim.  As the RO schedules DRO hearings, a remand of this matter to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant for a DRO hearing in accordance with his request.  The RO should notify the appellant and his representative of the date and time of the hearing.  

2.  After the hearing, the RO is free to undertake any additional development deemed necessary.  Thereafter, the claims should be readjudicated, and as to any benefit still denied, a Supplemental Statement of the Case must be issued.  The claims file should then be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


